          Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                     Western District of Texas
                      San Antonio Division

ALEXANDER CHAVEZ, on               §
behalf of himself and all          §
others similarly situated          §
           Plaintiff               §       CASE NUMBER: 21-cv-198
                                   §
           vs.                     §
                                   §
INTEGRAS CAPITAL                   §
RECOVERY LLC                       §
                                   §       DEMAND FOR JURY TRIAL
     &                             §
                                   §
MICHAEL J. ADAMS, P.C.             §
        Defendants.                §

                        ORIGINAL COMPLAINT

     1.    Plaintiff, Alexander Chavez, for himself and all others

similarly situated, sues for claims under the Fair Debt Collection

Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., and the Texas

Debt Collection Act ("TDCA"), Tex. Fin. Code Chapter 392, to obtain

statutory damages, injunctive relief, costs and a reasonable

attorney's fee for the Defendants’ violations of the FDCPA and the

TDCA.




                                       1
          Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 2 of 6




                                 VENUE

     2.    Venue is proper in the United States District Court for the

Western District of Texas, San Antonio Division, because the acts and

transactions occurred in this district and because the Defendants

transact business in this district.

                             THE PARTIES

     3.    Plaintiff Alexander Chavez ("Chavez") is a natural person.

     4.    Defendant Integras Capital Recovery LLC (“Integras”),

may be served by serving its registered agent at:

                 MICHAEL J. ADAMS
                 3201 CHERRY RIDGE, STE. B205
                 SAN ANTONIO, TX 78230

     5.    Defendant Michael J. Adams, P.C. (“MJA”) may be served

by serving its registered agent at:

                 MICHAEL J. ADAMS
                 3201 CHERRY RIDGE, STE. B205
                 SAN ANTONIO, TX 78230

                       FACTUAL ALLEGATIONS

     6.    Integras sued Chavez to collect a debt allegedly owed.

     7.    Integras was represented by MJA.




                                      2
           Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 3 of 6




     8.     The lawsuit was filed in Travis County Justice of the Peace,

Precinct 4, as case # J2-CV-20-2925 and styled Integras Capital

Recovery LLC v. Alexander Chavez.

     9.     The lawsuit was for a breach-of-contract claim.

     10.    Chavez never had a contract with Integras.

     11.    The suit was for the collection of a debt assigned from an

original creditor to Integras.

     12.    Chavez incurred the debt to the original creditor for a loan

to buy his way out of a timeshare.

     13.    The lawsuit failed to identify the original creditor.

     14.    The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

     15.    The alleged debt is a "consumer debt" as that term is

defined by § 392.001(2) of the TDCA.

     16.    Chavez is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

     17.    Chavez is a "consumer" as that term is defined by

§ 392.001(1) of the TDCA.

     18.    Integras is a “debt collector” as defined by § 1692a(6) of

the FDCPA.

                                      3
           Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 4 of 6




     19.    Integras is a "third-party debt collector" as defined by

§ 392.001(7) of the TDCA.

     20.    MJA is a “debt collector” as defined by § 392.001(6) of the

TDCA.

                           CLASS ALLEGATIONS

     21.    Plaintiff seeks to certify a class of those natural persons

sued by Defendants with a petition not including the name of the

original creditor.

     22.    The      identities   of   all   class   members   are    readily

ascertainable from the record of Defendants.

     23.    This action has been brought and may be properly

maintained, as a class action under Fed. R. Civ. P. 23, because there

is a well-defined community of interest in the litigation that:

               a. Numerosity. The Plaintiff is informed and believes,
                  and on that basis alleges, that the Class defined
                  above are so numerous that joinder of all members
                  would be impractical.

               b. Commonality. Commons questions of law and fact
                  exist as to all members of the Class.

               c. Typicality. The Plaintiff’s claims are typical of the
                  claims of the class members. Plaintiff and all
                  members of the class have claims arising out of
                  Defendants’ common uniform course of conduct as
                  alleged.

                                        4
           Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 5 of 6




               d. Adequacy. The Plaintiff will fairly and adequately
                  protect the interest of the class members insofar as
                  Plaintiff has no interests averse to the absent class
                  members. The Plaintiff is committed to vigorously
                  litigating this matter. Plaintiff has also retained
                  counsel experienced in handling consumer lawsuits
                  and complex legal issues. Neither Plaintiff nor his
                  counsel have any interests which might cause them
                  not to vigorously pursue the class action lawsuit.


     24.    Plaintiff expects to seek certification of the Class under

Fed. R. Civ. P. 23(b)(1) because:

               a. The questions of law and fact common to members of
                  the class appear to predominate over questions
                  affecting an individual member; and

               b. A class action would be superior to other methods for
                  the fair and efficient adjudication of the controversy
                  because individual joinder of all members would be
                  impracticable, class action treatment would permit a
                  large number of similarly situated persons to
                  prosecute their common claims in a single forum
                  efficiently and without unnecessary duplication of
                  effort and expense that individual actions would
                  engender, and important public interest would be
                  served by addressing the matter as a class action,
                  substantial expenses to the litigations and to the
                  judicial system will be realized, and difficulties are
                  unlikely in the management of a class action.

 CAUSE OF ACTION–FAIR DEBT COLLECTION PRACTICES ACT

     25.    Integras’ failure to identify the original creditor in the state

court lawsuit violated § 1692e of the FDCPA.

                                      5
           Case 5:21-cv-00198 Document 1 Filed 03/02/21 Page 6 of 6




      CAUSE OF ACTION–TEXAS DEBT COLLECTION ACT

     26.    Integras’ and MJA’s failure to identify the original creditor

in the state court lawsuit filed § 392.304(a)(8) of the TDCA.



                            REQUEST FOR RELIEF

     27.    Plaintiff requests this Court award him:

            a. Statutory damages;

            b. Injunctive relief;

            c. Costs; and

            d. A reasonable attorney's fee.

                             JURY DEMAND

            Plaintiff demands trial by jury.

                                               Respectfully Submitted,
                                               By: s/Tyler Hickle
                                               Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                      6
